Introduction
1.	This office action is in response to the Amendment filed 7/7/2022.   Claims 1-15 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..

Response to Amendment
3.	Applicant’s arguments and amendments in the Amendment filed July 7, 2022 (herein “Amendment”) with respect to the objections to Claims 3, 9, 12, and 15 have been fully considered, and the objections are rendered moot by the Amendment.  Applicant’s arguments and amendments in the Amendment with respect to rejections of independent Claims 1, 7, and 10 under 35 U.S.C. 103 have been fully considered, and the outstanding rejections are rendered moot. However, as noted below, new rejections are made based on U.S. Patent No. 10,187,894 (Naim et al.), as detailed below.	 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20200051582 (Gilson) in view of Chinese Patent App. Pub. No. 108847214 (Li et al. hereinafter “Li”) (cited in IDS, machine translation enclosed, where below references to Li are made specific to the machine translation) and U.S. Patent No. 10,187,894 (Naim et al., hereinafter “Naim”).
	With regard to Claim 1, Gilson describes:
“A client for customizing voice broadcast, comprising:
a processor; (paragraph 23, processor 201) and
a memory, (paragraph 23, memory 203) configured to store instructions executable by the processor, wherein when the instructions are executed by the processor, the processor is configured to:
acquire an original audio; (paragraph 25, audio 301 is acquired)
extract voiceprint features from the original audio; (Paragraph 40, the audio 301 is analyzed to determine a voice print) and
play text information to be broadcast based on the sample sound effect.” (paragraph 53, describes that the text displayed is based (particularly the font size, style, and color) are based on the meta information collected about the speech detected (cited as “the sample sound effect.”)
Gilson does not explicitly describe “generate a sample sound effect by adjusting one or more of the voiceprint features in a preset manner such that the sample sound effect is similar to a sound effect of the original audio.”
However, page 8, Step 305 of Li describes playing a selected voice effect as chosen by the user.  Page 7, Step 302 of Li describes that the sample voice effect may be determined based on a voice previously detected (cited as “the voiceprint feature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sample sound effect of Li into the system of Gilson to allow a user to customize an audio output as well as a text output, as described in on page 8 of Li.  (“The technical solution of the embodiment of the present disclosure can obtain the user-specific live voice type through the real person voice information collected by different users, and determine the corresponding live voice according to the user-specific live voice type, so as to play the news in the text play interface, and solve the problem. The prior art voice playback method cannot meet the problem of personalized reading needs.”)
Gilson in view of Li does not explicitly describe “by adjusting one or more of the voiceprint features in a preset manner such that the sample sound effect is similar to a sound effect of the original audio.”
However, column 6, lines 27-34 of Naim describe a device that extract voice features and then uses these extracted features to modify a playback voice to sound more like an original voice.  Thus, Naim describes extracting audio features and using those features to modify a playback audio to sound similar to the original audio corresponding to the extracted features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sound matching of Naim into the system of Gilson in view of Li to allow an output sound to match an original sound as closely as possible, as described at column 5, lines 6-9 of Naim.  
With regard to Claim 2, Gilson describes “automatically extract the voiceprint features from an audio file saved after a voice function is activated by a user; and/or record an audio file of another person, and extract the voiceprint feature from the audio file of another person.”  Paragraph 40 describes determining the voice print of multiple speakers (cited as “record an audio file of another person, and extract the voiceprint feature from the audio file of another person.”)  Gilson does not need to describe “automatically extract the voiceprint feature from an audio file saved after a voice function is activated by a user” due to the “or” in the “and/or.”
	With regard to Claim 3, Gilson describes “a sound effect model trained based on the voiceprint features,” as paragraph 43 of Gilson describes determining a sound effect model based on input audio data. Gilson does not explicitly teach the remainder of the limitations of claim 3.
Li describes “send voiceprint features corresponding to a sample sound effect selected by a user to a server; and
receive, sent by the server, a sound effect [[model trained based on the voiceprint feature]] corresponding to the sample sound effect selected by the user.”
Page 8, Step S304 of Li describes receiving a selection of a sample sound effect from a user.
Page 15 of Li describes “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer, partly on the remote computer, or entirely on the remote computer or server.”  Thus, Li describes that any sharing of the processing between a client and server is possible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing sharing of Li into the system of Gilson to allow a user to allow for flexibility in serving all users, as described in on page 1 of Li.  (“Therefore, the existing way of providing users with reading resources such as news is limited by the reading environment and the user's own conditions, and cannot meet the needs of personalized reading.’)
	With regard to Claim 4, Gilson does not explicitly teach the limitations of claim 4. Li describes “directly send the voiceprint features extracted from the original audio to a server; and
receive, sent by the server, a sound effect model trained based on the voiceprint features extracted from the original audio.”
Page 15 of Li describes “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer, partly on the remote computer, or entirely on the remote computer or server.”  Thus, Li describes that any sharing of the processing between a client and server is possible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing sharing of Li into the system of Gilson to allow a user to allow for flexibility in serving all users, as described in on page 1 of Li.  (“Therefore, the existing way of providing users with reading resources such as news is limited by the reading environment and the user's own conditions, and cannot meet the needs of personalized reading.’)
With regard to Claim 5, Gilson describes “send the [[sound effect model selected by the user and]] the text information to be broadcast to the server.”  Paragraph 31 describes that application server 107 receives content for creating the text to be displayed.  Gilson does not describe:
“send the sound effect model selected by the user [[and the text information]] to be broadcast to the server; and
receive a customized voice synthesized by the server based on the sound effect model selected by the user [[and the text information to be broadcast]]; and
play the customized voice received.”
However, Li describes “send the sound effect model selected by the user [[and the text information]] to be broadcast to the server; and
receive a customized voice synthesized by the server based on the sound effect model selected by the user [[and the text information to be broadcast]]; and
play the customized voice received.” (Page 8, Step S305)
Page 8, Step S304 of Li describes receiving a selection of a sample sound effect from a user.
Page 15 of Li describes “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer, partly on the remote computer, or entirely on the remote computer or server.”  Thus, Li describes that any sharing of the processing between a client and server is possible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing sharing of Li into the system of Gilson to allow a user to allow for flexibility in serving all users, as described in on page 1 of Li.  (“Therefore, the existing way of providing users with reading resources such as news is limited by the reading environment and the user's own conditions, and cannot meet the needs of personalized reading.’)
	With regard to Claim 7, Gilson describes:
“A server for customizing voice broadcast, comprising:
a processor; (paragraph 23, processor 201) and
a memory, (paragraph 23, memory 203) configured to store instructions executable by the processor, wherein when the instructions are executed by the processor, the processor is configured to:
generate a sound effect model by training the voiceprint feature corresponding to the sample sound effect received.”  (Paragraph 43 describes determining a sound effect model based on input audio data.)
Gilson does not explicitly describe:
“receive, sent by a client, a voiceprint feature corresponding to a sample sound effect selected by a user, wherein the sample sound effect is generated by adjusting one or more of voiceprint features of an original audio in a preset manner such that the sample sound effect is similar to a sound effect of the original audio; and
send the sound effect model generated based on training the voiceprint feature corresponding to the sample sound effect to the client.”
	However, Li describes:
“receive, sent by a client, a voiceprint feature corresponding to a sample sound effect selected by a user; and (Page 8, Step S304 describes receiving a selection of a sample sound effect from a user.)
send the sound effect model generated based on training the voiceprint feature corresponding to the sample sound effect to the client.”  (Page 15 of Li describes “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer, partly on the remote computer, or entirely on the remote computer or server.”  Thus, Li describes that any sharing of the processing between a client and server is possible.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing sharing of Li into the system of Gilson to allow a user to allow for flexibility in serving all users, as described in on page 1 of Li.  (“Therefore, the existing way of providing users with reading resources such as news is limited by the reading environment and the user's own conditions, and cannot meet the needs of personalized reading.’)
Gilson in view of Li does not explicitly describe “the sample sound effect is generated by adjusting one or more of voiceprint features of an original audio in a preset manner such that the sample sound effect is similar to a sound effect of the original audio.”
However, column 6, lines 27-34 of Naim describe a device that extract voice features and then uses these extracted features to modify a playback voice to sound more like an original voice.  Thus, Naim describes extracting audio features and using those features to modify a playback audio to sound similar to the original audio corresponding to the extracted features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sound matching of Naim into the system of Gilson in view of Li to allow an output sound to match an original sound as closely as possible, as described at column 5, lines 6-9 of Naim.  
	With regard to Claim 8, Gilson describes:
“the voiceprint feature extracted from an original audio; (Paragraph 40, the audio 301 is analyzed to determine a voice print)
generate the sound effect model by training the voiceprint feature extracted from the original audio received.” (Paragraph 43 describes determining a sound effect model based on input audio data.) 
Gilson does not explicitly describe:
“receive, sent by the client, the voiceprint feature extracted from an original audio;
send the sound effect model generated by training the voiceprint feature extracted from the original audio to the client.”
However, Li describes:
“receive, sent by the client, the voiceprint feature extracted from an original audio;
send the sound effect model generated by training the voiceprint feature extracted from the original audio to the client.”
Page 15 of Li describes “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer, partly on the remote computer, or entirely on the remote computer or server.”  Thus, Li describes that any sharing of the processing between a client and server is possible.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing sharing of Li into the system of Gilson to allow a user to allow for flexibility in serving all users, as described in on page 1 of Li.  (“Therefore, the existing way of providing users with reading resources such as news is limited by the reading environment and the user's own conditions, and cannot meet the needs of personalized reading.’)
With regard to Claim 9, Gilson describes “receive, sent by the client, [[a sound effect model selected by a user and]] text information to be broadcast”  Paragraph 31 describes that application server 107 receives content for creating the text to be displayed. 
Gilson does not describe:
“receive, sent by the client, a sound effect model selected by a user [[and text information to be broadcast]]; 
synthesize the sound effect model selected by the user and the text information to be broadcast to generate a customized voice; and 
send the customized voice synthesized to the client.” 
Li describes:
“receive, sent by the client, a sound effect model selected by a user [[and text information to be broadcast]]; (Page 8, Step S304 describes selecting a sound effect to create a customized voice based on voice input of preset text.)
synthesize the sound effect model selected by the user and the text information to be broadcast to generate a customized voice; and (Page 8, Step S304 describes selecting a sound effect to create a customized voice based on voice input of preset text.)
send the customized voice synthesized to the client.” (Page 8, Step S305 describes playing a customized voice based on voice input of preset text.)
Page 8, Step S304 of Li describes receiving a selection of a sample sound effect from a user.
Page 15 of Li describes “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer, partly on the remote computer, or entirely on the remote computer or server.”  Thus, Li describes that any sharing of the processing between a client and server is possible.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing sharing of Li into the system of Gilson to allow a user to allow for flexibility in serving all users, as described in on page 1 of Li.  (“Therefore, the existing way of providing users with reading resources such as news is limited by the reading environment and the user's own conditions, and cannot meet the needs of personalized reading.’)
	With regard to Claim 10, Gilson describes:
“A voice broadcast method based on a client for customizing voice broadcast, comprising: 
acquiring an original audio; (paragraph 25, audio 301 is acquired)
extracting voiceprint features from the original audio; (Paragraph 40, the audio 301 is analyzed to determine a voice print)
playing text information to be broadcast based on the sample sound effect.
Gilson does not explicitly describe “producing a sample sound effect by adjusting one or more of the voiceprint features in a preset manner such that the sample sound effect is similar to a sound effect of the original audio.”
However, page 8, Step 305 of Li describes playing a selected voice effect as chosen by the user.  Page 7, Step 302 of Li describes that the sample voice effect may be determined based on a voice previously detected (cited as “the voiceprint feature”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sample sound effect of Li into the system of Gilson to allow a user to customize an audio output as well as a text output, as described in on page 8 of Li.  (“The technical solution of the embodiment of the present disclosure can obtain the user-specific live voice type through the real person voice information collected by different users, and determine the corresponding live voice according to the user-specific live voice type, so as to play the news in the text play interface, and solve the problem. The prior art voice playback method cannot meet the problem of personalized reading needs.”)
Gilson in view of Li does not explicitly describe “by adjusting one or more of the voiceprint features in a preset manner such that the sample sound effect is similar to a sound effect of the original audio.”
However, column 6, lines 27-34 of Naim describe a device that extract voice features and then uses these extracted features to modify a playback voice to sound more like an original voice.  Thus, Naim describes extracting audio features and using those features to modify a playback audio to sound similar to the original audio corresponding to the extracted features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sound matching of Naim into the system of Gilson in view of Li to allow an output sound to match an original sound as closely as possible, as described at column 5, lines 6-9 of Naim.  
With regard to Claim 11, Gilson describes “automatically extracting the voiceprint features from an audio file saved after a voice function is activated by a user; and/or
recording an audio file of another person, and extracting the voiceprint features from the audio file of another person.”  Paragraph 40 describes determining the voice print of multiple speakers (cited as “record an audio file of another person, and extract the voiceprint feature from the audio file of another person.”)  Gilson does not need to describe “automatically extract the voiceprint feature from an audio file saved after a voice function is activated by a user” due to the “or” in the “and/or.”
	With regard to Claim 12, Gilson describes “a sound effect model trained based on the voiceprint features,” as paragraph 43 of Gilson describes determining a sound effect model based on input audio data. Gilson does not teach the remainder of the limitations of claim 12.
Li describes “sending the voiceprint features corresponding to a sample sound effect selected by a user to a server; and
receiving, sent by a server, a sound effect [[model trained based on the voiceprint features]] corresponding to the sample sound effect selected by the user.”
Page 8, Step S304 of Li describes receiving a selection of a sample sound effect from a user.
Page 15 of Li describes “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer, partly on the remote computer, or entirely on the remote computer or server.”  Thus, Li describes that any sharing of the processing between a client and server is possible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing sharing of Li into the system of Gilson to allow a user to allow for flexibility in serving all users, as described in on page 1 of Li.  (“Therefore, the existing way of providing users with reading resources such as news is limited by the reading environment and the user's own conditions, and cannot meet the needs of personalized reading.’)
With regard to Claim 13, Gilson does not explicitly teach the limitations of claim 13. Li describes “directly sending the voiceprint features extracted from the original audio to a server; and
receiving, sent by the server, a sound effect model trained based on the voiceprint features extracted from the original audio.”
Page 15 of Li describes “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer, partly on the remote computer, or entirely on the remote computer or server.”  Thus, Li describes that any sharing of the processing between a client and server is possible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing sharing of Li into the system of Gilson to allow a user to allow for flexibility in serving all users, as described in on page 1 of Li.  (“Therefore, the existing way of providing users with reading resources such as news is limited by the reading environment and the user's own conditions, and cannot meet the needs of personalized reading.’)
With regard to Claim 14, Gilson describes “sending the [[sound effect model selected by the user and]] the text information to be broadcast to the server.”  Paragraph 31 describes that application server 107 receives content for creating the text to be displayed.  Gilson does not describe:
“sending the sound effect model selected by the user [[and the text information]] to be broadcast to the server; and
receiving a customized voice synthesized by the server based on the sound effect model selected by the user [[and the text information to be broadcast]]; and
playing the customized voice synthesized based on the sound effect model selected by the user and the text information to be broadcast.”
However, Li describes “send the sound effect model selected by the user [[and the text information]] to be broadcast to the server; and (Page 8, Step S304)
receive a customized voice synthesized by the server based on the sound effect model selected by the user [[and the text information to be broadcast]]; and (Page 8, Step S305)
playing the customized voice synthesized based on the sound effect model selected by the user and the text information to be broadcast.”  (Page 8, Step S305 describes playing a customized voice based on voice input of preset text.)
Page 8, Step S304 of Li describes receiving a selection of a sample sound effect from a user.
Page 15 of Li describes “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer, partly on the remote computer, or entirely on the remote computer or server.”  Thus, Li describes that any sharing of the processing between a client and server is possible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing sharing of Li into the system of Gilson to allow a user to allow for flexibility in serving all users, as described in on page 1 of Li.  (“Therefore, the existing way of providing users with reading resources such as news is limited by the reading environment and the user's own conditions, and cannot meet the needs of personalized reading.’)

6.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of Li and Naim and further in view of Chinese Patent App. Pub. No. 102568472 (Wu) (cited in IDS, English machine translation enclosed, with reference below made to the machine translation).
	With regard to Claim 6, Gilson describes at paragraph 31 that application server 107 receives content for creating the text to be displayed (cited as “text information” in Claim 6), and paragraph 43 of Gilson describes determining a sound effect model based on input audio data (cited as “the sound effect model” recited in Claim 6.) Gilson however does not explicitly teach the remainder of the limitations of claim 6.
	Further, Li describes:
receive, sent by the server, the customized voice synthesized based on the sound effect model [[bound to the contact in the address book and the text information sent by the contact in the address book]]; and (Page 8, Step S305)
play the customized voice sent by the server. (Page 8, Step S305 describes playing a customized voice based on voice input of preset text.)
Page 15 of Li describes “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer, partly on the remote computer, or entirely on the remote computer or server.”  Thus, Li describes that any sharing of the processing between a client and server is possible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing sharing of Li into the system of Gilson to allow a user to allow for flexibility in serving all users, as described in on page 1 of Li.  (“Therefore, the existing way of providing users with reading resources such as news is limited by the reading environment and the user's own conditions, and cannot meet the needs of personalized reading.’)
However, Gilson in view of Li and Naim does not describe “bind the sound effect model received to a contact in an address book; wherein when the user communicates with the contact in the address book.” and “bound to the contact in the address book.”
However, Wu describes these features at page 2, paragraph 10.  “Bind the target speaker model in the speech synthesis system with the name of the mobile phone address book, and use the text message with the fixed person name as the sender as the specified text, and the related person name as the specified person name.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the address book of Wu into the system of Gilson in view of Li and Naim to allow a user to enable texts to be read in a voice similar to the sender’s voice, as described in on page 3, paragraph 3 of Wu.
With regard to Claim 15, Gilson describes at paragraph 31 that application server 107 receives content for creating the text to be displayed (cited as “text information” in Claim 6), and paragraph 43 of Gilson describes determining a sound effect model based on input audio data (cited as “the sound effect model” recited in Claim 6.)  Thus, Gilson describes “sending [[the sound effect model bound to the contact in the address book]] and the text information [[sent by the contact in the address book]] to the server” Gilson however does not explicitly teach the remainder of the limitations of claim 15.
	Further, Li describes:
	sending the sound effect model [[bound to the contact in the address book and the text information sent by the contact in the address book]] to the server; and
receiving, sent by the server, the customized voice synthesized based on the sound effect model [[bound to the contact in the address book]] and the text information [[sent by the contact in the address book]]; and (Page 8, Step S305)
playing the customized voice synthesized based on the sound effect model [[bound to the contact in the address book]] and the text information [[sent by the contact in the address book]].” (Page 8, Step S305 describes playing a customized voice based on voice input of preset text.)
Page 15 of Li describes “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer, partly on the remote computer, or entirely on the remote computer or server.”  Thus, Li describes that any sharing of the processing between a client and server is possible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processing sharing of Li into the system of Gilson to allow a user to allow for flexibility in serving all users, as described in on page 1 of Li.  (“Therefore, the existing way of providing users with reading resources such as news is limited by the reading environment and the user's own conditions, and cannot meet the needs of personalized reading.’)
However, Gilson in view of Li and Naim does not describe “binding the sound effect model received to a contact in an address book; when the user communicates with the contact in the address book,” and “bound to the contact in the address book.”
However, Wu describes these features at page 2, paragraph 10.  “Bind the target speaker model in the speech synthesis system with the name of the mobile phone address book, and use the text message with the fixed person name as the sender as the specified text, and the related person name as the specified person name.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the address book of Wu into the system of Gilson in view of Li and Naim to allow a user to enable texts to be read in a voice similar to the sender’s voice, as described in on page 3, paragraph 3 of Wu.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20140136208 (Maltseff et al.) describes a device that extracts and saves features of a user’s voice to modify later sound data to sound like the original voice.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656